Examiner' s Reasons for Allowance
The closest art of record is Sasaki, FOR1, and Bruckmann.
	Sasaki teaches a heat exchanger substantially as claimed, however, does not teach each connection having a tube sheet comprising a hemispherical shell oriented towards the interior and located inside a cylindrical shell.  FOR1 teaches wherein cylindrical shells are used to guide the second fluid, however, does not teach the hemispherical shell limitations.  Bruckmann teaches one hemispherical shell oriented towards the interior, however, teaches the opposite hemispherical shell is oriented towards the exterior.
Thus, Sasaki, FOR1, and Bruckmann alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763